Citation Nr: 1136201	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  05-36 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for pseudofolliculitis barbae (PFB).

2.  Entitlement to service connection for scoliosis of the spine.

3.  Entitlement to service connection for polysubstance abuse, to include as due to back pain.

4.  Entitlement to service connection for a cervical spine disability (neck disability).

5.  Entitlement to service connection for hypertension, to include as due to medications for treatment of back pain.  

6.  Entitlement to service connection for asthma.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from April 1985 to October 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2005, August 2007, September 2010, rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the benefit sought on appeal.  Jurisdiction of the Veteran's claims file was subsequently transferred to the Muskogee, Oklahoma RO.  

In June 2011, the Veteran appeared and testified before the undersigned at a Travel Board hearing.  A transcript is of record.  

During his hearing, the Veteran indicated that he wished to withdraw his appeal with respect to the claim of entitlement to service connection for asthma.  Accordingly, the Board finds that such issue is no longer within its jurisdiction.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is without the authority to proceed on an issue if the claimant indicates that consideration of that issue should cease); see also 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010) (setting forth criteria for withdrawal of an appeal).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for substance abuse, hypertension, and neck disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  During the Veteran's service, there was a chronic increase in the severity of his pre-existing thoracic scoliosis that was beyond the natural progression of the disease.  

3.  The Veteran's PFB is etiologically related to his military service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for scoliosis have been met.  38 U.S.C.A. §§ 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.304, 3.306 (2010).

2.  The criteria for service connection for PFB are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision.  Any error in the failure to provide notice involving the downstream elements of rating and effective date is harmless at this time, and can be corrected by the RO following the Board's decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Pertinent Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §1131; 38 C.F.R. § 3.303.

Service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronicity in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service (or within the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for disability first diagnosed after discharge, when all the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for a Veteran who has served 90 ninety days or more on active service during a period of war or after December 31, 1946, certain chronic diseases, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree of 10 percent or more within one year following service discharge.  38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004); See also Holton v. Shinseki, 557 F. 3d 1362 (F. 3d 1362 (Fed. Cir. 2009).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 C.F.R. § 3.304(b).  A pre-existing injury or disease is considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the "correct standard for rebutting the presumption of soundness under section 1111 requires the government to show by clear and unmistakable evidence that (1) the veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service."  The Federal Circuit noted that lack of aggravation could be shown by establishing there was no increase in disability or that any increase in disability was due to the natural progress of the pre-existing condition.  See Wagner v. Principi, 370 F.3d 1089, 1096-97 (Fed. Cir. 2004).

Evidentiary Standards

The VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The Veteran does not argue and the record does not show that the claimed disabilities are the result of participation in combat and therefore the combat provisions of 38 U.S.C.A. § 1154(b) do not apply.

Competency is a legal concept determining whether medical or lay evidence may be considered.  In other words, this means whether the evidence is admissible as distinguished from weight and credibility.  The former determines whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination made as to the probative value of the evidence after the evidence has been submitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the claimant has specialized education, training, or experience.  Lay evidence is competent evidence provided by a person who has knowledge of facts or circumstances, and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Court, as fact finder, must determine the probative value or weight of the medical evidence.  Washington v Nichols, 19 Vet. App. 362, 369 (2005).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary of VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).




Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the claims folder.  The Board has an obligation to provide reasons and bases supporting its decision.  There is no need to discuss in detail all the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F. 3d 1378, 1380 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence, and what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board discuss its reasons for rejecting evidence favorable to the veteran).

Scoliosis

As explained below, the Board finds that the Veteran had preexisting scoliosis in the thoracic spine and it was aggravated by his period of service.  

In the Veteran's September 1984 enlistment physical examination, the Veteran was noted to have mild, thoracic scoliosis incidentally found during his chest x-ray.  The examiner indicated that it was no evidence upon observation and the Veteran had full range of motion, no spasm, and it is asymptomatic.  

During service, the Veteran was treated for symptoms related to his scoliosis.  In a September 1985 radiologist's report, the Veteran was noted to have thoracic scoliosis with conversion to the right and with a 20 degree angle.  That same month, the Veteran was referred to orthopedics to determine whether he required a duty-profile or discharge because he was unable to wear equipment and meet the physical requirement of his MOS (infantry).  The orthopedist indicated that the Veteran had idiopathic adult right thoracic scoliosis and mechanical low back pain.  He indicated that medical literature would give credence to his opinion that the Veteran's symptoms were consistent with symptomatic scoliosis.  He was given a duty profile and was told to get more rest, and was limited in the amount of weight he could lift.  There was no discharge physical examination as the Veteran was incarcerated at the time.  

During the Veteran's June 2011 hearing, he reported that he was initially an infantryman during the military service.  He stated that following placement on a profile due to his back complaints, he was assigned to being a mail clerk.  In his personnel file, there are notations related his assignment as the Battalion mail clerk.  He further testified that he had an increase in pain during service, and has experienced back pain since service.  

The Veteran also testified that he did not seek treatment for his scoliosis for many years following service because he did not have health insurance.  He related that he would self-treat with over-the-counter medication, drugs, and alcohol.  He, however, is currently undergoing treatment for his scoliosis-related complaints.  

In June 2006, the Veteran underwent a VA examination of the spine to determine whether his scoliosis upon entry into service aggravated beyond the natural progression of the disease.  The examiner indicated that the Veteran's in-service injury to the thoracic spine was likely a soft tissue injury and he could not "see how it would increase his scoliosis beyond the natural progression of the disease."  Ultimately, the examiner opined that it was less likely than not that his scoliosis was related to the in-service injury.  This examiner, however, did not provide a more thorough rationale for his opinion other that he could not "see how it would increase."  Moreover, the examiner did not address the documented fact that the Veteran was put on a permanent profile during his period of service.  Based on the foregoing, the Board assigns limited probative value to this opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The evidence of record clearly shows that the Veteran was noted to have asymptomatic scoliosis upon enlistment into the Army.  There is no question that this constitutes "noted" upon entry into service pursuant to 38 C.F.R. § 3.304(b).  

Again, the Veteran was noted to be asymptomatic upon entry into service, but thoracic scoliosis was indeed diagnosed at enlistment.  As the Veteran's thoracic spine disability became symptomatic during service, the Veteran is also entitled to a further presumption that his acquired psychiatric disorder was aggravated by his service; and this presumption likewise is rebuttable only by clear and unmistakable evidence of non-aggravation.  See Wagner, 370 F.3d at 1096.  The Board does not find that there is clear and unmistakable evidence of non-aggravation.

The Board has considered that the June 2006 VA examination report stating that the Veteran's scoliosis existed prior to service and that it was not permanently aggravated by service.  However, the fact remains that there must be clear and unmistakable evidence of non-aggravation.  In this case following the Veteran's testimony, statements received from the Veteran's family, and notations in the service treatment records reflect aggravation of symptoms during his period of active duty.  Moreover, the Veteran had a permanent profile because of back problems during service, and has offered competent and credible testimony that he has experienced symptoms related to his scoliosis since service.  This evidence tends to show that the Veteran's pre-existing scoliosis was permanently aggravated as a result of service.  When weighing the above evidence the Board is unable to conclude that there is clear and unmistakable evidence that the Veteran's thoracic scoliosis was not permanently aggravated by the Veteran's period of active duty.  Accordingly, the Board finds that the Veteran's thoracic scoliosis was permanently aggravated by his period of active duty and that service connection for thoracic scoliosis, based on aggravation of a pre-existing disability, is warranted.

PFB

The Veteran contends that the onset of his PFB was when he was first required to shave during service.  He testified that he had never shaved with a razor before entry into service, and upon enlistment he was so required.  He experienced bumps, and painful pustules on his face.  He indicated that he was afforded a shaving profile, and was allowed to shave with clippers instead of razors.  He further testified that he has had problems with this skin disorder since service.  The Veteran has submitted photos evidencing the characteristic bumps related to PFB.  He noted that he either does not shave, or he uses topical creams for treatment.  Finally, he indicated that he did not undergo treatment for his PFB for many years because he did not have health insurance.  

Statements have been received by the Veteran's relatives, and testimony from his brother, reflect that the Veteran had no bumps on his face when he went into the military.  They also stated that upon discharge from the military, he suffered from PFB symptoms.  

Upon review of the evidence of record, and in light of the Veteran's credible and competent testimony, the Board finds the evidence to be at least in relative equipoise regarding his claimed PFB.  Indeed, the service treatment records are devoid of skin-related complaints, and post-service treatment records do not show treatment for PFB for many years following service.  The Board finds, however, the Veteran and his family are certainly competent to report to readily observable symptomatology, such as facial skin bumps.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature).  And the Board finds these statements credible, as well as the Veteran's statements that he has had PFB since service.  Accordingly, the Board finds that the Veteran's PFB is reasonably related to his period of active duty.  


ORDER

Service connection for scoliosis on an aggravation basis is granted. 

Service connection for PFB is granted.  


REMAND

Upon preliminary review of the evidence of record, and in light of the decision above, the Board finds that further evidentiary development is necessary regarding the Veteran's claims of service connection for substance abuse, neck disability, and hypertension.  

The Veteran essentially contends that he is entitled to service connection for substance abuse, claimed as alcohol and drug abuse, neck disability, and hypertension-all to include as secondary to or aggravated by his now service-connected scoliosis of the spine.  VA treatment records reflect extensive treatment for substance abuse.  He was first diagnosed as having hypertension in 1998, and the Veteran contends that he had some high blood pressure readings during service, but was never treated for hypertension.  He is currently diagnosed as having degenerative disc disease of the cervical spine and cervical radiculopathy.  

The Board acknowledges that the Veteran was afforded a VA examination in June 2006 regarding his claimed hypertension.  First, it is noted that the Veteran's claims file was not reviewed in conjunction with this examination.  This examiner opined that there is no literature to support a finding that scoliosis can cause hypertension, and found his scoliosis was less likely than not related to hypertension.  The examiner did not address any possible aggravation of hypertension by scoliosis, and his opinion did not determine whether hypertension was at least as like as not related to scoliosis-it noted the converse-that scoliosis was less likely than not related to hypertension.  Moreover, the examiner did not address the in-service high blood pressure readings.  

That same month, the Veteran underwent a VA examination of the spine.  The Board finds this examination to be inadequate as well regarding his claimed neck disability as the only opinion given by the examiner was related to his scoliosis.  The examiner provided no nexus opinion related to the Veteran's claimed degenerative disc disease of the cervical spine.  

It important to note here that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As the Board finds the June 2006 VA examinations to be inadequate, the Veteran should be afforded a new VA examination(s) regarding his claimed hypertension and degenerative disc disease of the cervical spine.

In regards to the Veteran's claim of service connection for substance abuse, the Board notes that with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  38 U.S.C.A. § 105; 38 C.F.R. § 3.1(m). 

The law prohibits a grant of direct service connection for alcohol abuse on the basis of incurrence or aggravation in the line of duty during service.  Public Law No. 101-508, Section 8052, 104 Stat. 1388 (1990); VAOPGCPREC 2-98 (February 10, 1998).  However, a Veteran may be service connected for an alcohol or drug abuse disability acquired as secondary to, or a symptom of, a service-connected disability.  In order to qualify for service connection, the Veteran must establish, by clear medical evidence, that his alcohol or drug abuse disability is secondary to or is caused by the primary service-connected disorder, and that it is not due to willful wrongdoing.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

Again, the Veteran is now in receipt of service connection for scoliosis of the spine, and he contends his substance abuse began as a result of his back problems.  The Board finds that he should be afforded a VA examination to determine whether his substance abuse is related to his now service-connected scoliosis of the lumbar spine.  

In sum, the Board finds that the Veteran should be afforded a VA examination(s) in conjunction with his claims of entitlement to service connection for hypertension, neck disability, and substance abuse.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain any outstanding treatment records associated with the Veteran's claimed hypertension, neck disability, and substance abuse disorder.

2.  Then, schedule the Veteran for a VA examination(s) to determine the nature and etiology of his hypertension, neck disability, and substance abuse disorder.  The Veteran's claims folder should be made available to the examiner for review.  The examiner should perform all necessary clinical testing and render all appropriate diagnoses.  The examiner should then render opinions as to the following:

(a) Whether it at least as likely as not that the Veteran's service-connected thoracic scoliosis caused his hypertension, and an opinion as to whether it is at least as likely as not that the Veteran's service-connected thoracic scoliosis aggravated his hypertension.

(b) Whether it at least as likely as not that the Veteran's service-connected thoracic scoliosis caused his neck disability, and an opinion as to whether it is at least as likely as not that the Veteran's service-connected thoracic scoliosis aggravated his neck disability.

(c) Whether it is at least as likely as not that the Veteran's service-connected thoracic scoliosis caused his substance abuse disorder, and an opinion as to whether it is at least as likely as not that the Veteran's service-connected thoracic scoliosis aggravated his substance abuse disorder.  

The examiner should provide a rationale for all opinions given.

If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  Then, when the development requested has been completed, the case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


